Citation Nr: 1114866	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to additional special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is with the RO in Oakland, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection was established for disability due to amyotrophic lateral sclerosis (ALS) in the March 2009 rating decision on appeal.  At that time, the RO determined that the requirements for special monthly compensation under 38 U.S.C.A. § 1114(l) had been met, based on functional loss of use of both feet; and determined that special monthly compensation should be paid at the rate specified at 38 U.S.C.A. § 1114(m) because of service connected condition independently evaluated as 100 percent disabling.  

The Veteran asserts that he requires the aid and attendance of another person, and hence, that a higher special monthly compensation rate is warranted.  In his July 2009 substantive appeal, he contended that he has loss of use of his upper extremities and that he is entitled to special monthly compensation because he is unable to protect himself from the hazards of his environment.  

Evidence of record does not contain sufficient findings for the Board to decide this appeal.  Although the Veteran was examined in December 2005, treatment notes since then leave the Board with the impression that disability due to his ALS may have worsened.  VA's duty to assist a claimant in obtaining evidence to substantiate a claim includes providing a medical examination in certain instances.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In order to decide this appeal, VA must afford the Veteran another examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide full descriptions and rationale in addressing the following:  

(a)  Provide findings as to the disability of each of the Veteran's hands and each of his upper extremities, resulting from ALS.  The examiner must provide findings as to the remaining function of each hand and of each upper extremity, including at both the elbow and shoulder joints.  

(b)  Provide an expert opinion as to whether it is at least as likely as not that he has loss of use of either or both hands or loss of use of either or both upper extremities.  

The loss of use of a hand exists, for this purpose, when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance; the determination is to be made on the basis of actual remaining function, whether the acts of grasping, manipulation, etc, could be accomplished equally well by an amputation stump with prosthesis.  

If the examiner determines that the Veteran has loss of either or both upper extremities, the examiner must also state whether the loss of use is at a level or with complications, preventing natural elbow action if a prosthesis was in place, or whether the loss of use is at a level or with complication, preventing natural shoulder action if a prosthesis was in place.  

(c)  Provide an expert opinion as to whether it is at least as likely as not that disability due to the Veteran's ALS results in his being in need of the regular aid and attendance of another person.  In this context, the examiner is asked to address the following factors:

(i)  Inability to dress or undress himself or keep himself ordinarily clean and presentable.  

(ii)  Inability to feed himself through the loss of coordination of upper extremities or through extreme weakness.  

(iii)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  

(iv)  Inability to attend to the wants of nature.  

(v)  Incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  



2.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



